MEMORANDUM **
Antonio Barriga-Solorio appeals the Board of Immigration Appeals’ determination that he is ineligible for relief under INA § 212(c). We dismiss the petition.
The transitional rules regarding jurisdiction govern this case. See IIRIRA1 § 309(C)(4); Hose v. INS, 180 F.3d 992, 994-95 (9th Cir.1999) (en banc); Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir. 1997). We lack jurisdiction over appeals by aliens who have been “convicted of a violation of ... any law or regulation of a State, the United States, or a foreign country relating to a controlled substance ... other than a single offense involving possession for one’s own use of 30 grams or less of marajuana.” IIRIRA § 309(c)(4)(G); 8 U.S.C. § 1251(a)(2)(B)© (now 8 U.S.C. § 1227(a)(2)(B)©). Here Barriga admitted that he had been convicted of possession of cocaine in violation of California Health & Safety Code § 11350. That being so, we lack jurisdiction.2
Petition DISMISSED. However, we direct the clerk of the court to stay the *659mandate for 30 days beyond the date on which it would otherwise issue, see Fed. R.App. P. 40(a)(1), to allow Barriga sufficient opportunity to file a habeas corpus petition in the district court under 28 U.S.C. § 2241.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Illegal Immigration and Immigrant Responsibility Act of 1996, Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), amended, Pub.L. No. 104-302, 110 Stat. 3656 (Oct. 11, 1996).


. Barriga also maintains that his due process rights were violated. Even if that were true, we do not have jurisdiction. See Alfaro-Reyes v. INS, 224 F.3d 916, 921 (9th Cir.2000); Luu-Le v. INS, 224 F.3d 911, 914 (9th Cir. 2000).